Citation Nr: 1733418	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-12 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the St. Paul, Minnesota Department of Veterans Affairs Regional Office (RO).

The Board remanded the issue on appeal for additional development in January 2016.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current bilateral knee disability is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

In January 2016, the Board remanded the Veteran's claim for additional evidentiary development.  The Board instructed the RO to afford the Veteran a VA examination to determine the etiology of the Veteran's bilateral knee disability, which he was afforded in November 2016.  The examiner addressed the Board's specific inquiries.  Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters dated in November 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also fulfilled its duty to assist the Veteran.  Service treatment records, identified post-service treatment records, and lay statements have been obtained and associated with the record.  The Veteran was afforded a VA examination in November 2016.  

Accordingly, the Board will address the merits of the claim.

II.  Service Connection for Bilateral Knee Disability

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis and degenerative joint disease, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in 
§ 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

The Veteran claims that he has a bilateral knee disability, currently diagnosed as osteoarthritis, as a result of his active service.  Specifically, he alleged that during active service he jumped from helicopters wearing a 50 pound backpack and that he also jumped out of trucks and foxholes as a part of his military duties.  See October 2009 Veteran statement; March 2011 Veteran statement.

With respect to the first Shedden element, the Veteran has a current diagnosis of degenerative arthritis of the bilateral knees.  See, e.g., February 2003 VA treatment record; January 2005 VA treatment record; September 2009 VA treatment record; March 2010 VA treatment record; February 2011 VA treatment record.

Turning to the second Shedden element, there is no evidence of an in-service incurrence or aggravation of any disease or injury to the Veteran's bilateral knees.

In September 1964 and October 1965 reports of medical history, given prior to induction, the Veteran indicated that he had never had arthritis or a "trick" or locked knee.  Nor did he report any other injury or pain involving his knees.  He indicated his usual occupation was farming.  Likewise, in an October 1965 medical examination, conducted at induction, a physician reported that the Veteran's lower extremities were normal.

In a November 1967 report of medical history given at separation from service, the Veteran indicated that he had never had arthritis or a "trick" or locked knee.  Nor did he report any other injury or pain involving his knees.  Likewise, in a November 1967 medical examination conducted at separation, a physician reported that the Veteran's lower extremities were normal.  Service treatment records are otherwise silent regarding the Veteran's knees.  

Next, considering the third Shedden element, the weight of the evidence is against a finding that the Veteran's current bilateral knee disability is etiologically related to his active duty service.

In November 2016, the Veteran was afforded a VA examination for his bilateral knee disability.  The Veteran reported that he did not recall injuring his knees while in service, but felt his knee condition may have started in the late 1970s.  He also reported that he was a farmer and his activities were strenuous, also involving jumping and twisting.  Since 2007, the Veteran has been a truck driver.  After a physical examination, which included imaging studies, and a review of the Veteran's claims file, the examiner confirmed the diagnosis of bilateral degenerative arthritis.  The examiner opined that the Veteran's bilateral knee condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that at time of induction the Veteran did not report any knee trouble and at separation he did not report any knee condition.  The examiner continued that while the Veteran's military duties may have involved repetitive jumping in and out of helicopters and trucks, there was no complaint of knee injury or trauma during or immediately after being discharged from service.  The examiner noted that after separation the Veteran worked on his farm, and had recently done truck driving.  The examiner explained that the Veteran was not seen for decades after his active duty service for a knee condition and there was no evidence of continuous symptoms and no evidence of continuous medical treatment since military discharge.  Finally, the examiner opined that the Veteran's bilateral degenerative arthritis was consistent with his age and his employment history post military service and was most likely due to a significant intervening interceding event.  

The Board acknowledges the Veteran's contentions that his bilateral knee disability is related to his in-service duties.  However, as a layperson, his statements are not competent evidence regarding the etiology of the claimed conditions.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  While the Veteran is competent to report symptoms capable of lay observation, he has not been shown to be competent to render an opinion as to the etiology of his bilateral knee condition, as such an opinion requires medical expertise which he is not shown to possess.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

The Veteran was not diagnosed with arthritis in service or to a compensable degree within a year of discharge from service, so presumptive service connection is not warranted.  However, as arthritis is a chronic disease under 38 C.F.R. § 3.309, continuity of symptomatology may be considered with this claim.  During the November 2016 VA examination, the Veteran stated that he felt his knee condition may have started in the late 1970s.  His assertion is supported by his wife's June 2011 statement, in which she reported that she had been married to the Veteran since February 1977 and could not remember a time when he did not have knee pain.  The Veteran's wife is competent to report the Veteran's observable symptomatology, but her statement indicates that the Veteran was experiencing pain in February 1977, nearly 10 years after the Veteran left active duty service.  Moreover, there are no complaints of pain or any other symptomatology demonstrated by the evidence of records until February 2003.  Therefore, the record does not include evidence of continuity of symptomatology, and this alternative method of establishing a nexus between his current bilateral knee disability and service is not supported by the evidence.

The Veteran has submitted no competent nexus evidence contrary to the November 2016 VA examiner's opinion.  The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so.  38 U.S.C.A. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).

As the record contains no competent positive medical nexus opinion etiologically linking the Veteran's bilateral knee disability with his active duty service, the Board finds the only competent medical evidence of record, the November 2016 VA examination, is against a finding that the Veteran's bilateral knee disability is etiologically related to his active duty service.

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of his bilateral knee disability, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a bilateral knee disability is denied.







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


